


 
EXHIBIT 10.2


Non-Employee Directors






INFORMATICA CORPORATION 2009 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD


Grantee's Name and Address:
 
 
 
 
 
 
 

You have been granted an Award of restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Informatica Corporation 2009 Equity Incentive
Plan (the “Plan”) and the Restricted Stock Unit Award Agreement (the “Restricted
Stock Unit Agreement”) as follows:
Award Number:
 
Date of Award:
 
Vesting Date:
 
Total Number of Restricted Stock Units:
 

Vesting Schedule:
Subject to Grantee continuing to provide services to the Company or an Affiliate
as a Director through each date of vesting (“Continuous Service”) and other
provisions and limitations set forth in this Notice, the Plan and the Restricted
Stock Unit Agreement (including any acceleration provisions set forth below),
the Restricted Stock Units will vest in accordance with the following schedule:
[33 and 1/3% of the Shares subject to such Restricted Stock Units shall vest on
each of the first, second and third anniversaries of the Vesting Commencement
Date, respectively, assuming Continuous Service with the Company on each vesting
date.] OR [100% of the Shares subject to such Restricted Stock Units shall vest
on the first anniversary of the Vesting Commencement Date, assuming Continuous
Service with the Company on each vesting date.] Notwithstanding the foregoing,
if there is a Change of Control (as defined in the Plan) of the Company and
provided Grantee has provided Continuous Service through the date of such Change
of Control, then Grantee shall immediately become vested in 100% of any
then-unvested Restricted Stock Units granted hereunder.



1

--------------------------------------------------------------------------------






Non-Employee Directors
IN WITNESS WHEREOF, the Company and Grantee have executed this Notice and agree
that the Award of Restricted Stock Units is to be governed by the terms and
conditions of this Notice, the Plan, and the Restricted Stock Unit Agreement.


 
Informatica Corporation,
 
a Delaware corporation
 
 
 
 
 
By: _________________________________________________________
 
 
 
Title: ________________________________________________________
 
 
 
 
 
 

GRANTEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK UNITS SHALL VEST, IF
AT ALL, ONLY DURING THE PERIOD OF GRANTEE'S CONTINUOUS SERVICE (NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THE RESTRICTED STOCK UNITS OR RECEIVING SHARES
HEREUNDER). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE,
THE RESTRICTED STOCK UNIT AGREEMENT, OR THE COMPANY'S 2009 EQUITY INCENTIVE PLAN
SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF GRANTEE'S
CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH GRANTEE'S RIGHT OR
THE COMPANY'S RIGHT TO TERMINATE GRANTEE'S CONTINUOUS SERVICE, WITH OR WITHOUT
CAUSE.


Grantee acknowledges receipt of a copy of the Plan and the Restricted Stock Unit
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the grant of Restricted Stock Units
subject to all of the terms and provisions hereof and thereof. Grantee has
reviewed this Notice, the Plan, and the Restricted Stock Unit Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Plan, and the Restricted Stock Unit Agreement. Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Notice, the Plan or the
Restricted Stock Unit Agreement. Grantee further agrees to notify the Company
upon any change in the residence address indicated in this Notice.


Dated:
 
 
Signed:
 
 
 
 
 
Grantee










2

--------------------------------------------------------------------------------




Non-Employee Directors


INFORMATICA CORPORATION 2009 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
1.    Grant of Restricted Stock Units. Informatica Corporation, a Delaware
corporation (the “Company”), hereby grants to Grantee (the “Grantee”) named in
the Notice of Restricted Stock Unit Award (the “Notice”) an Award of restricted
stock units (the “Restricted Stock Units”) as set forth in the Notice, subject
to the terms and provisions of the Notice, this Restricted Stock Unit Award
Agreement (the “Restricted Stock Unit Agreement”) (the Notice and the Restricted
Stock Unit Agreement referred to collectively as the “Agreement”) and the
Company's 2009 Equity Incentive Plan (the “Plan”) adopted by the Company, which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Agreement.
2.    Company's Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Grantee will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.
3.    Vesting Schedule. Subject to Section 4, the Restricted Stock Units awarded
by this Agreement will vest in Grantee according to the vesting schedule set
forth in the Notice, subject to Grantee's Continuous Service through each such
date.
4.    Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Agreement, if Grantees ceases to provide Continuous
Service for any or no reason, the then-unvested Restricted Stock Units awarded
by this Agreement will thereupon be forfeited at no cost to the Company and
Grantee will have no further rights thereunder.
5.    Payment after Vesting.
(a)    Any Restricted Stock Units that vest in accordance with Section 3
(including any Restricted Stock Units that vest in connection with a Change of
Control) will be paid to Grantee (or in the event of Grantee's death, to his or
her estate) in whole Shares, subject to Grantee satisfying any applicable tax
withholding obligations as set forth in Section 7. Subject to the provisions of
Section 5(b), the vested Restricted Stock Units (including any Restricted Stock
Units that vest in connection with a Change of Control) will be paid in Shares
on or as soon as practicable after vesting, but in each such case no later than
the date that is two-and-one-half (2 ½) months from the later of (i) the end of
the Company's tax year that includes the vesting date, or (ii) the end of
Grantee's tax year that includes the vesting date.
(b)    Notwithstanding anything in the Plan or this Agreement to the contrary,
if the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with the Grantee's
Termination of Service (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by the Company),
other than due to death, and if (x) Grantee is a “specified employee” within the
meaning of Section 409A at the

3

--------------------------------------------------------------------------------




Non-Employee Directors
time of such Termination of Service, and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Grantee on or within the six (6) month period following
Grantee's Termination of Service, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Grantee's Termination of Service, unless Grantee
dies following his or her Termination of Service, in which case, the Restricted
Stock Units will be paid in Shares in accordance with Section 6 as soon as
practicable following his or her death. It is the intent of this Agreement to
comply with the requirements of Section 409A so that none of the Restricted
Stock Units provided under this Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. For purposes of this Agreement,
“Section 409A” means Section 409A of the Code, and any Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
6.    [Deferral. If permitted by the Committee (in its sole discretion), Grantee
may make an election to defer the issuance of the Shares issuable in accordance
with the terms and conditions set forth in a Restricted Stock Unit deferral
election form approved by the Committee. Any such deferral election must be made
in the form and manner determined by the Committee in its discretion. In the
event that the Committee determines that any attempted election fails to comply
with the terms and conditions established by the Committee or with applicable
laws or regulations, the Committee may, in its discretion, void the attempted
deferral election, modify the terms of the deferral and/or add such requirements
as it deems necessary or advisable to comply with applicable law and
regulations. Subject to the preceding, if the Grantee elects to defer the
issuance of vested Shares in accordance with this paragraph 6, payment of the
deferred vested will be made in accordance with the terms of the deferral
election.]
7.    Payments after Death. Any distribution or delivery to be made to Grantee
under this Agreement will, if Grantee is then deceased, be made to Grantee's
designated beneficiary, or if no beneficiary survives Grantee, the administrator
or executor of Grantee's estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
8.    Withholding of Taxes. When Shares are issued as payment for vested
Restricted Stock Units, the Company (or the employing Subsidiary or Affiliate)
will withhold a portion of the Shares that have an aggregate market value
sufficient to pay the minimum federal, state and local income, employment and
any other applicable taxes required to be withheld by the Company (or the
employing Subsidiary or Affiliate) with respect to the Shares, unless the
Company, in its sole discretion, requires the Grantee to make alternate
arrangements satisfactory to the Company for such withholdings in advance of the
arising of any withholding obligations. No fractional Shares will be withheld or
issued pursuant to the grant of Restricted Stock Units and the issuance of
Shares hereunder. Notwithstanding any contrary provision of this Agreement, no
certificate representing the Shares will be issued to Grantee, unless and until
all income, employment and other taxes which the Company determines must be
withheld with respect to such Shares have been withheld. Grantee will
permanently forfeit the Restricted Stock Units if the Grantee fails to comply
with his or her obligations in connection with the payment of required tax
withholding described in this Section. All income and other taxes related to the
Restricted Stock Unit award and any Shares delivered in payment thereof are the
sole responsibility of the Grantee. If tax obligations are satisfied by
withholding from Shares otherwise deliverable to the Grantee, the Grantee is
deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying tax obligations due in connection with the
Restricted Stock Units.

4

--------------------------------------------------------------------------------




Non-Employee Directors
9.    Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder, unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee.
10.    No Effect on Service. Grantee acknowledges and agrees that the vesting of
the Restricted Stock Units pursuant to Section 3 hereof is earned only by
Grantee continuing to provide Continuous Service through the applicable vesting
dates (and not through the act of being hired or acquiring Shares hereunder).
Grantee further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of Grantee continuing to provide
Continuous Services for the vesting period, for any period, or at all, and will
not interfere with Grantee's right or the right of the Company (or the Affiliate
or Subsidiary employing or retaining Grantee) to terminate Grantee's Continuous
Service at any time, with or without cause.
11.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at Informatica
Corporation, 100 Cardinal Way, Redwood City, California, 94063, or at such other
address as the Company may hereafter designate in writing.
12.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
13.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
14.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to Grantee
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

5

--------------------------------------------------------------------------------




Non-Employee Directors
15.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
16.    Administrative Authority. The Committee will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon Grantee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
17.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Grantee's consent to participate in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
18.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
19.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
20.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Grantee expressly warrants
that he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Grantee, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
of the Code in connection to this Award of Restricted Stock Units.
21.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of San Mateo County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.



6